DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021, 05/18/2021, 07/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-14 are rejected under 35 U.S.C 103 as being unpatentable over Nayshtut et al. (US 2014/0281477), hereon referred to as Nayshtut. 
In regards to claims 1 & 8, Nayshtut discloses acquiring data to be processed from a downstream device, and transmitting it to a trusted platform module (TPM) (Indicates file for cloud storage; request to encrypt file; security processor such as TPM in accordance with TPM specification version may also couple to processor via LPC connection; Paragraphs 0042-0045; Fig.2); and after the TPM encrypts the data to be processed using a cloud key stored therein, receiving the encrypted data for subsequent usage (Encrypt File; using a cloud key stored; generate symmetric key, receiving by the processor the encrypted tat for subsequent usage; return encrypted file; Paragraphs 0042-0045; Fig.2) . 
	In regards to claims 2 & 9, Nayshtut discloses sending a request to a remote server to acquire the cloud key; and forwarding the acquired cloud key to the TPM for storage (The Examiner takes official notice that the elements of the dependent claim(s) does not contain any additional features which in combination with the independent claim(s) does not meet the requirements of novelty. These elements are merely design elements that are well known and obvious to an ordinary skill in the art. Support of this can be found in the following additional references: [Nayshtut et al (US 2014/0281477); Paragraphs 0002-0003, 0012-0036, 0041-0042, Fig; 1-2]; [Bronk (US 2017/0177449); Paragraphs 0002-0003, 0014-0045, 0055-0087); [Thom et al. (US 2016/0112203); Paragraphs 0001-0003, 0020-0043, 0050-0096, 0153-0159, Figs.1-14).  
wherein the subsequent usage comprises storing the encrypted data in the network device (The Examiner takes official notice that the elements of the dependent claim(s) does not contain any additional features which in combination with the independent claim(s) does not meet the requirements of novelty. These elements are merely design elements that are well known and obvious to an ordinary skill in the art. Support of this can be found in the following additional references: [Nayshtut et al (US 2014/0281477); Paragraphs 0002-0003, 0012-0036, 0041-0042, Fig; 1-2]; [Bronk (US 2017/0177449); Paragraphs 0002-0003, 0014-0045, 0055-0087); [Thom et al. (US 2016/0112203); Paragraphs 0001-0003, 0020-0043, 0050-0096, 0153-0159, Figs.1-14).  
In regards to claims 4 & 11, Nayshtut discloses wherein the subsequent usage comprises transmitting the encrypted data to a remote server (The Examiner takes official notice that the elements of the dependent claim(s) does not contain any additional features which in combination with the independent claim(s) does not meet the requirements of novelty. These elements are merely design elements that are well known and obvious to an ordinary skill in the art. Support of this can be found in the following additional references: [Nayshtut et al (US 2014/0281477); Paragraphs 0002-0003, 0012-0036, 0041-0042, Fig; 1-2]; [Bronk (US 2017/0177449); Paragraphs 0002-0003, 0014-0045, 0055-0087); [Thom et al. (US 2016/0112203); Paragraphs 0001-0003, 0020-0043, 0050-0096, 0153-0159, Figs.1-14).    
In regards to claims 5 & 12, Nayshtut discloses wherein the processor is further to perform: receiving an encrypted command from a remote server; sending a request to the TPM to acquire the cloud key; and decrypting the encrypted command using the cloud key to acquire a control command (The Examiner takes official notice that the elements of the dependent claim(s) does not contain any additional features which in combination with the independent claim(s) does not meet the requirements of novelty. These elements are merely design elements that are well known and obvious to an ordinary skill in the art. Support of this can be found in the following additional references: [Nayshtut et al (US 2014/0281477); Paragraphs 0002-0003, 0012-0036, 0041-0042, Fig; 1-2]; [Bronk (US 2017/0177449); Paragraphs 0002-0003, 0014-0045, 0055-0087); [Thom et al. (US 2016/0112203); Paragraphs 0001-0003, 0020-0043, 0050-0096, 0153-0159, Figs.1-14).    
	In regards to claims 6 & 13, Nayshtut discloses wherein the processor is further to perform: encrypting the control command using a private key; and transmitting the encrypted control command to the downstream device for decryption using a public key, -19- SMRH:4820-5298-6005.1P A T E N T Docket No. 90712420 (61 CT-294526) wherein the private key and the public key composes a key pair (The Examiner takes official notice that the elements of the dependent claim(s) does not contain any additional features which in combination with the independent claim(s) does not meet the requirements of novelty. These elements are merely design elements that are well known and obvious to an ordinary skill in the art. Support of this can be found in the following additional references: [Nayshtut et al (US 2014/0281477); Paragraphs 0002-0003, 0012-0036, 0041-0042, Fig; 1-2]; [Bronk (US 2017/0177449); Paragraphs 0002-0003, 0014-0045, 0055-0087); [Thom et al. (US 2016/0112203); Paragraphs 0001-0003, 0020-0043, 0050-0096, 0153-0159, Figs.1-14).    
	In regards to claims 7 & 14, Nayshtut discloses wherein the processor is further to perform: sending a request to the TPM to acquire the key pair; storing the private key in the network device; and transmitting the public key to the downstream device (The Examiner takes official notice that the elements of the dependent claim(s) does not contain any additional features which in combination with the independent claim(s) does not meet the requirements of novelty. These elements are merely design elements that are well known and obvious to an ordinary skill in the art. Support of this can be found in the following additional references: [Nayshtut et al (US 2014/0281477); Paragraphs 0002-0003, 0012-0036, 0041-0042, Fig; 1-2]; [Bronk (US 2017/0177449); Paragraphs 0002-0003, 0014-0045, 0055-0087); [Thom et al. (US 2016/0112203); Paragraphs 0001-0003, 0020-0043, 0050-0096, 0153-0159, Figs.1-14).  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495